Citation Nr: 1229137	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for chondromalacia patella, right knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran has reported pain upon use of his right knee.

2.  Throughout the period on appeal, the Veteran's right knee disability has not manifested flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or any evidence of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for chondromalacia patella, right knee, with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2007.  This letter fully addressed all of the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA treatment records and service treatment records.  The Veteran was afforded VA examinations for his right knee in December 2007 and in January 2010.  The Board finds that the examinations were adequate as they were based on clinical examination of the Veteran, and his medical history, and provided clinical findings relevant to the criteria for rating the disability at issue.  Furthermore, the Veteran's private medical records from Dr. L. B. and Dr. G. S. were associated with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's chondromalacia patella, right knee, with degenerative joint disease, has been rated at 10 percent disabling under Diagnostic Codes 5010-5260 due to arthritis with painful limited motion.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by a limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).  

Limitation of motion for the knees is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Normal range of motion of the knee is 0 degrees to 140 degrees of flexion and extension.  38 C.F.R. § 4.71a, Plate II (2011).  Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  A non-compensable evaluation is assigned where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Under Diagnostic Code 5261, covering limitation of extension of the knee, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, and extension limited to 20 degrees warrants a 30 percent rating.  A non-compensable evaluation is assigned where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011), a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  A maximum 20 percent rating is assigned for any such disability.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified DeLuca - although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) affecting stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2011).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

The provisions of 38 C.F.R. § 4.59 (2011), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The Board observes that, since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology including limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The intention is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is inapplicable.  In a recent decision, the Court held 38 C.F.R. § 4.59 was not limited to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board finds entitlement to an evaluation in excess of 10 percent disabling for chondromalacia patella, right knee, with degenerative joint disease, is not warranted.  The Veteran injured his right knee in a February 1972 car accident.  He was placed in traction and was unable to complete physical therapy to regain motion in his right knee due to severe pain.

In August 2007, Dr. G. S. noted the Veteran wanted a referral to an orthopedist because of right knee pain and his knee was "giving out" when he ambulated.  Dr. G. S. ordered a right knee x-ray and referred the Veteran to Dr. L. B.  The August 2007 x-ray report noted degenerative arthritis in the Veteran's right knee, evidence for an effusion, and calcification along the medial left collateral ligament.

In October 2007, the Veteran was examined by Dr. L. B.  The Veteran reported his right knee had bothered him since the 1972 accident, and he rated his pain as a 5 out of 10 intermittently; the pain did not worsen at night, but worsened when sitting, going up stairs, or when the weather changed.  The Veteran reported he could not squat or kneel because his right knee would not bend, the knee gave way episodically, but did not lock, and the pain was alleviated by standing.  The Veteran reported he did not use any assistive devices.

After examination, Dr. L. B. noted the Veteran's active range of motion for the right knee was 0 degrees to 110 degrees, and both knees were stable to varus and valgus stress at both 0 and 20 degrees flexion.  Dr. L. B. did not note pain through any range of motion.  Dr. L. B. also noted the Anterior drawer, Lachman, and posterior drawer tests bilaterally were negative, as were the right knee axial load tests and the FABER test.  Dr. L. B.'s x-ray report indicated the right knee had moderate to severe narrowing of the lateral joint compartment, moderate narrowing of the medial joint compartment, and mild to moderate narrowing of the patellofemoral joint.  There was minimal lateral subluxation of the patella.  Dr. L. B. diagnosed the Veteran with right knee post-traumatic degenerative joint disease with loss of motion and recommended total knee replacement, which the Veteran did not desire.  

In November 2007, Dr. G. S. noted the Veteran stated his right knee pain was bearable and did not limit his activity.  Dr. G. S. also noted Dr. L. B.'s x-ray report indicated osteoarthritis.

The Veteran was afforded a VA examination in December 2007; the Veteran's claims file was not provided nor requested to be reviewed prior to this examination.  However, the examiner considered the Veteran's reported medical history which was consistent with that of record.  The Veteran reported problems with his right knee since a 1972 accident and off-and-on daily right knee pain.  The Veteran reported weakness, stiffness, instability, locking, fatigue, and lack of endurance.  He also reported pain when planting his right foot to turn left, kneeling, or squatting.  He reported he could not lead with his right foot going up or down stairs because his right knee would buckle going down stairs.  The Veteran reported his knee pain was alleviated when sitting and getting the weight off of his right leg.  The Veteran reported having flare-up pain about once per week in the 6 out of 10 range that lasted two to three days.  

On physical examination, the VA examiner noted the Veteran had a slight limp favoring his right leg, was not using any assistive devices, and there was very minimal genu valgum of both knees.  The examiner noted the Veteran easily flexed both knees to 90 degrees bilaterally and fully extended both knees to 0 degrees while in the sitting position.  The examiner noted moderate patellofemoral crepitus with the flexion and extension of the right knee in the sitting position.  There was no heat, redness, or soft tissue swelling in the right knee, but the joint lines were tender bilaterally.  The VA examination noted the Veteran's active flexion in the right knee was 110 degrees, extension was 0 degrees, with 10 degrees of internal and external rotation.  The examiner noted the Veteran reported pain through all ranges of motion of the right knee, especially with flexion.  The examiner noted there was no ligament laxity to varus or valgus stress at 0 and 30 degrees flexion, the anterior and posterior drawer signs were negative, the McMurray's test was negative on the right knee, and the right knee was stable without subluxation.  

After reviewing the August 2007 x-ray, the October 2007 x-ray report, and new x-rays taken during the VA examination, the VA examiner noted moderate to severe narrowing of the lateral joint compartment with moderate narrowing of the medial joint compartment and mild to moderate narrowing of the patellofemoral joint and minimal lateral subluxation of the patella.  The examiner opined the Veteran had moderate to severe degenerative changes and diagnosed the Veteran with chondromalacia patella, right knee, with tri-compartment degenerative joint disease.  The examiner noted the:

DeLuca factor for the right knee was a 0-degree additional loss of range of motion due to pain on repetitive use based on three repetitions.  There were no objective findings of fatigability, weakness, lack of endurance or incoordination of the [V]eteran's right knee, pain on the repetitive use has the primary functional impact on the [V]eteran's right knee.

In his June 2008 notice of disagreement, the Veteran contended Dr. L. B.'s opinion should be given more weight than the VA examiner's opinion because Dr. L. B. had been treating him for over a year; and the VA examiner only saw the Veteran for 10 minutes.

In his April 2009 substantive appeal, filed on VA Form 9, the Veteran contended the VA examination was faulty because the examiner did not use the goniometer and failed to request an x-ray to show the right knee was "Bone on Bone."  Furthermore, the Veteran reported the right knee causes "pain when used, swelling weekly, interferes with standing, instability of station, disturbance of locomotion, grinding/cracking when used, unable to use the (R) Leg when going down stairs due to knee falling out from under me, unable to stand more than 30 minutes due to pain, more movement than normal."  The Veteran contended these symptoms were not considered during the rating process.  Finally, the Veteran reported his private doctor indicated the only thing that could be done for the right knee was total knee replacement, which the Veteran contends is "an extreme medical procedure for a '10%' disability."

The Veteran was afforded another VA examination in January 2010; the claims file was reviewed during this examination.  In a review of the Veteran's history of his right knee, the VA examiner noted the Veteran has had pain since the accident, and his daily pain was 5 out of 10, with flare up pain once per week, lasting two or three days with level 6 pain.  The VA examiner noted the Veteran reported no prior knee surgery or dislocation.  The Veteran reported he had pain after walking for five minutes and after standing for 10 minutes, and his knee had not given out, did not lock, and was not completely unstable, but did feel weak.  The Veteran also reported he leads with his left leg when going up stairs, and the right knee had some crepitus.  He requested a brace, but did not wear one.  Additionally, the Veteran did not use a cane or a crutch.  The VA examiner noted the Veteran takes Tylenol for the pain and reported fatigability and stiffness in the right knee.  The Veteran reported his knee pain was alleviated by resting and elevating his leg.  

After examination, the VA examiner indicated the Veteran's gait favored his right leg, but he did not use any assistive devices, and there was minimal genu valgum of the knees, but no ligament laxity.  The right knee flexion was painful at 110 degrees, and was repeated three times to 110 degrees.  The Lachman's test and drawer test were negative, and the knee ligaments were considered stable.  The McMurray's test was also negative, but there was some patellofemoral crepitus palpated when flexing and extending the right knee.  The VA examiner diagnosed the Veteran with degenerative joint disease of the right knee, per x-ray.

The Board finds entitlement to an evaluation in excess of 10 percent disabling for chondromalacia patella, right knee, with degenerative joint disease, is not warranted.  The October 2007 examination by Dr. L. B. and the VA examinations in December 2007 and January 2010 do not show that the Veteran's knee demonstrated a compensable limitation of motion (flexion or extension) under Diagnostic Code 5260 or 5261.  All three examinations reported the range of motion in the right knee was 0 degrees to 110 degrees.  Although the December 2007 VA examination noted the Veteran reported pain throughout all ranges of motion of the right knee, the October 2007 examination by Dr. L. B. did not note pain at any range of motion and the January 2010 VA examination noted the Veteran reported flexion was painful at 110 degrees.  Indeed, flexion was to 110 degrees on three repetitions.  As such, the Veteran is not entitled to a compensable evaluation under Diagnostic Code 5260 or 5261.  

Moreover, the Veteran's right knee has been consistently described as stable.  For example, Dr. L. B.'s October 2007 examination, as well as the December 2007 and January 2010 VA examinations, noted the tests for instability and lateral instability were negative.  Hence, the Board finds the evidence does not support assignment of a separate compensable rating pursuant to Diagnostic Code 5257 for the right knee.  Nonetheless, the Veteran reported his right knee occasionally gives out, is unstable, will buckle if going up or down stairs, and feels weak.  While the Veteran is competent to report symptoms, he is not competent to diagnose himself with recurrent subluxation or instability, which is of such medical complexity that it does not lend itself to lay diagnosis.  Such criteria are required for a separate or higher rating under Diagnostic Code 5257.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if the person providing the lay evidence is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or is describing symptoms that support a later medical diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Veteran also reported his right knee does not lock, he does not use assistive devices, such as braces, canes, or crutches, his knee has not given out, and he has not had prior knee surgery or dislocation.  Therefore, the Board finds, although the Veteran is competent to report on his symptoms, he is not credible due to the inconsistency of his statements.  As such, the Veteran is not entitled to a compensable evaluation under Diagnostic Code 5257.  

The Board observes it is neither contended nor shown that the Veteran's service-connected right knee disability involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), nonunion of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Hence, higher ratings under those diagnostic codes may not be assigned.  

As the Board finds the Veteran is not entitled to a compensable evaluation under Diagnostic Codes 5257, 5260, or 5261, the Veteran is not entitled to an evaluation in excess of 10 percent disabling for chondromalacia patella, right knee, with degenerative joint disease, under Diagnostic Code 5010. 

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (2011).

The Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling for chondromalacia patella, right knee, with degenerative joint disease during any period on appeal, and there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, to remove the Veteran's case from the norm so as to warrant an extraschedular rating.  In the December 2007 VA examination, the examiner noted the Veteran was retired by choice and his current right knee disability did not affect his usual occupation.  Notably, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), does not need consideration in this case, as the Veteran was granted TDIU in a February 2010 rating decision effective May 2007.  As such, the Veteran has been awarded TDIU for the entire period on appeal.



ORDER

Entitlement to an evaluation in excess of 10 percent disabling for chondromalacia patella, right knee, with degenerative joint disease is denied.




____________________________________________
U. R. Powell
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


